State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: October 29, 2015                   520424
________________________________

In the Matter of JOSHUA LL.,
   Alleged to be a Juvenile
   Delinquent.

GLEN H. ROSENSTEIN, as                      MEMORANDUM AND ORDER
   Sullivan County Attorney,
                    Respondent;

JOSHUA LL.,
                    Appellant.
________________________________


Calendar Date:   September 10, 2015

Before:   Lahtinen, J.P., Garry, Lynch and Devine, JJ.

                             __________


     Michael C. Ross, Bloomingburg, for appellant.

      Sam Yasgur, County Attorney, Monticello (Glen H. Rosenstein
of counsel), for respondent.

                             __________


Lahtinen, J.P.

      Appeal from an order of the Family Court of Sullivan County
(Meddaugh, J.), entered September 30, 2014, which granted
petitioner's application, in a proceeding pursuant to Family Ct
Act article 3, to adjudicate respondent a juvenile delinquent.

      In June 2014, respondent (born in 1999) was charged in a
petition with committing acts which, if committed by an adult,
constituted the crimes of burglary in the second degree, grand
larceny in the fourth degree and criminal possession of property
in the fifth degree. Respondent had also reportedly been
arrested near that same time for further acts, which, if
                              -2-                520424

committed by an adult, would have constituted two assaults and
resisting arrest. In satisfaction of the pending petition and
additional pending charges, he admitted conduct constituting
criminal trespass in the second degree and he was adjudicated a
juvenile delinquent. Following a dispositional hearing, Family
Court placed respondent in the custody of the Sullivan County
Department of Social Services to be held in a nonsecure detention
facility for 12 months. Respondent appeals contending that he
should have been placed in a less restrictive alternative.

      We affirm. "Family Ct Act § 352.2 requires that, upon the
conclusion of the dispositional hearing, Family Court 'order the
least restrictive available alternative . . . consistent with the
needs and best interests of the respondent and the need for
protection of the community'" (Matter of Jacob LL., 129 AD3d
1407, 1408 [2015], quoting Family Ct Act § 352.2 [2] [a]).
"Family Court has broad discretion in entering dispositional
orders" (Matter of Orazio A., 81 AD3d 1104, 1106 [2011]), and
"[i]t is well settled that a less restrictive option need not be
utilized unsuccessfully before a more restrictive option may be
imposed" (Matter of Tianna W., 108 AD3d 948, 949 [2013]). Family
Court's dispositional order was based on its findings that, among
other things, respondent had repeatedly been involved in serious
misconduct, needed supervision and counseling to stay out of
trouble and improve his behavior, disregarded the rules of the
parent with custody and neither parent could effectively
supervise him, habitually missed school and was failing all his
classes, and had possible involvement with a gang, alcohol and
drugs. We are unpersuaded that Family Court abused its
discretion by placing respondent in a nonsecure facility (see
Matter of Jacob LL., 129 AD3d at 1408; Matter of Benjamin NN., 41
AD3d 1107, 1107 [2007]).

     Garry, Lynch and Devine, JJ., concur.
                        -3-                  520424

ORDERED that the order is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court